199 F.2d 956
UNITED STATES of America, Appellant,v.W. D. EASTLAND and wife, Myrtle Eastland, Noema E. Cook and G. M. Smith and wife, Emmabell Smith, Appellees.
No. 14006.
United States Court of Appeals Fifth Circuit.
November 25, 1952.

Appeals from the United States District Court for the Western District of Texas; Ben H. Rice, Jr., Judge.
Chas. F. Herring, U. S. Atty., San Antonio, Tex., Charles S. Lyon, Asst. Atty. Gen., Dept. of Justice, Ellis N. Slack, Sp. Asst. to Atty. Gen., Morton K. Rothschild, S. Dee Hanson, Washington, D. C., for appellant.
Dorothy Ann Kinney, Amarillo, Tex., for appellees.
Before HOLMES, RUSSELL and STRUM, Circuit Judges.
PER CURIAM.


1
The judgments in these consolidated cases, D.C., 103 F.Supp. 182, are reversed, and judgment rendered here for the United States, upon the authority of Arrowsmith v. Commissioner, 73 S.Ct. 71.